      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CORTEZ WILLIE SHIELDS,

                            Plaintiff,                        OPINION AND ORDER
       v.
                                                                    17-cv-267-wmc
DAVE MAHONEY, individually and in his official capacity,
SGT. SKERPENSKI, individually and in his official capacity,
CAPT. ANNHALT, individually and in his official capacity,
SGT. IMMEL, individually and in his official capacity,
DEPUTY MERRILL, individually and in his official capacity,
and LT. PIERCE,

                            Defendants.


       The court previously granted pro se plaintiff Cortez Willie Shields leave to proceed

on an action under 42 U.S.C. § 1983, against Dane County Sheriff Dave Mahoney and

various other correctional officers employed by Dane County and working at its jail. While

held in the Dane County Jail, plaintiff asserts Eighth Amendment conditions of

confinement claims against all defendants based on his alleged harmful exposure to lead in

the drinking water and to mold in his cell. (3/18/19 Order (dkt. #13); 12/19/19 Order

(dkt. #32).) Before the court is defendants’ motion for summary judgment (dkt. #39),

which the court will grant for the reasons that follow.
       Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 2 of 13



                                   ALLEGATIONS OF FACT 1

    A. Background

       During all times relevant to the allegations in his complaint, plaintiff Cortez Willie

Shields was incarcerated at the Dane County Jail. Defendant Dave Mahoney is (and was

during all relevant times) the Sheriff of Dane County. Similarly, the other defendants were

all employees of Dane County, working at the jail during the relevant period: Sergeant

Skerpenski, Lieutenant Immel, Deputy Merril, Captain Anhalt and Lieutenant Pierce.

       Shields was held at Dane County Jail on three, different occasions between January

2, 2015, and January 27, 2017. First, Shields was booked into the Dane County Jail on

January 2, 2015, on a probation hold, and he was bonded out almost one year later on

December 24, 2015. Second, on May 3, 2016, Shields was again booked into the Dane

County Jail after his bail was revoked. That same day, Shields pleaded guilty to a charge,

and he was sentenced to probation on August 9, 2016, then released that same day. Third,

on September 30, 2016, Shields was booked once again into the Dane County Jail on a

probation hold; his probation was formally revoked on November 2, 2016; and he was

transferred to Dodge Correctional Institution on January 27, 2017.



    B. Jail Sanitation Conditions

       The Dane County Jail consists of three facilities: the City-County Building; the



1
 Plaintiff did not file any responses to defendants’ proposed findings of fact; nonetheless, the court
has considered his opposition brief and noted purported disputes where warranted, particularly
when made as to matters plausibly within plaintiff’s knowledge unless contradicted by his own
earlier sworn testimony. Fed. R. Civ. P. 56(c). Unless otherwise noted, and with that caveat, the
court finds the following facts undisputed and material when viewed in the light most favorable to
plaintiff as the nonmoving party.

                                                  2
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 3 of 13



William H. Ferris, Jr. Center; and the Public Safety Building. The City-County Building

was constructed in 1955, and the sixth and seventh floors of that building are part of the

Dane County Jail. The William H. Ferris, Jr. Center was constructed as a Huber Law

facility in 1982 and expanded in 1991. Finally, in 1994, the Public Safety Building was

constructed, which includes 400 beds, as well as office space for the Sheriff’s Department

and the Department of Emergency Government.

       During the events at issue in this lawsuit, Dane County Jail had a policy in place to

address sanitation in its three facilities. Under the policy, if any deputy became aware of

a sanitary issue, he or she was required to address it and, if necessary, notify building

maintenance.     (Mikula Aff., Ex. E (dkt. #43-5).)          The policy also requires routine

inspections by the Jail Administration, State of Wisconsin Jail Inspectors and the Dane

County Board Committee. The Dane County Jail also allows inmates to clean their cell

and shower areas, and it utilizes inmate workers and outside contractors for additional

deep cleaning and/or abatement work. 2 At 4:45 a.m., each morning inmate workers in the

City-County Building put together “cleaning buckets” to be placed inside each cell block.

This bucket contains: an actual bucket with mop, cleaning / disinfectant solution in the

bucket, as well as a separate spray bottle, rags, broom, dust pan, garbage bags, and a shower




2
  Shields disputes that the jail provides cleaning supplies to inmates, contending instead they the
jail only provides a mop and water, though his representation in his brief conflicts with his
deposition testimony, in which he testified that the jail provided cleaning supplies every morning
around 6:00 and he cleaned his cell every day. (Shields Dep. (dkt. #42) 95.) For purposes of
summary judgment, he will be held to his sworn testimony, rather than an unsworn, unexplained
recantation in his brief.

                                                3
       Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 4 of 13



brush. 3   These buckets remain in all cell blocks through morning head county at

approximately 8:30 a.m. Moreover, inmates are allowed cleaning supplies throughout the

day as needed.

       In addition to daily cleaning, Dane County Jail conducts a “quarterly cleaning.” As

part of that cleaning, inmate workers clean all showers and shower curtains with additional

disinfectants, including Lime-Away and Mold-Stat, a hydrogen peroxide-based solution

that can be sprayed on mold to kill it but purports not to pose a health risk. Defendants

note that while Mold-Stat will kill the mold, it will not, however, remove the color or the

stain created by the mold. The jail also maintains a supply of Mold-Stat in stock at all

times, jail deputies and supervisors have access to it, and they may use it to address any

new growth.

       In addition, Dane County Jail uses Public Health -- Madison / Dane County to

conduct lead testing of its water supply. On May 17, 2016, shortly after defendant began

his second stay, a consultant team released a Preliminary Report as part of a Dane County

Jail “updates summary.” That report indicated, but did not confirm, that lead may be

present in the water supply of the jail due to the age of the oldest facility -- the City-County

Building. Specifically, on July 29, 2016, 20 random samples of water were taken from

cellblocks in that facility, and on August 16, the jail was notified that three of the twenty

random samples were slightly elevated above the 15 µg/L level recommended by the EPA.

       On August 18, Dane County decided to test all consumable water sources at the jail




3
 Again, at summary judgment, plaintiff appears to dispute that inmates are provided any cleaning
solution in his brief, but this conflicts with his deposition testimony, which must control.

                                               4
       Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 5 of 13



for lead. The County also decided to install water filtration systems across the entire cold

water supply. On August 19, while awaiting the installation of the water filtration systems,

signs were also posted at the jail, which stated the following:

               While we are exploring options for the replacement of the City-
               County Building Jail, many systems are being tested. In
               addition, we have received concerns from inmates. As we test
               these systems, we ask for your patience.

               In the next couple of weeks, we will be collecting water samples
               overnight. Public Health recommends that the water be run
               for 1-2 minutes or until it gets cold prior to drinking. They
               recommend that you do not use hot water for consumption.

(Brockmeyer Aff. (dkt. #40) ¶ 12.)4 Later, the jail decided to install filtration systems for

both hot and cold water.

       From August to October 11, 2016, the beginning and end of which overlap with

defendant’s second and third jail stays, all consumable water sources at the jail were tested

for lead. Those results showed that less than 5% of the cells in the jail tested for lead levels

slightly above the EPA recommendation. In an October 31, 2016, meeting, the County

further adopted a policy to: (1) affix stickers above all water fountains, reminding inmates

to allow the water to run for two minutes before drinking; (2) install filters on fountains

that tested with higher levels of lead; and (3) replace fixtures and piping throughout the

jail to mitigate potential sources of lead.       On November 22, 2016, in the middle of

defendant’s third stay, Hooper Plumbing began installing Matrikx water filtration systems




4
  Defendants explain that the water system at the jail runs through copper piping that may have
lead joints. The lead may dissolve in the water when the water is still, but allowing the water to
run for a few minutes reduces the possibility of lead being present in the water, as apparently does
using cold water over hot.

                                                 5
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 6 of 13



through the jail, including both hot and cold water supplies. Since installing the water

filtration system, the water is tested quarterly and has never shown lead levels above the

recommended 15 µg/L level.



   C. Shields’ Allegations

       In his complaint and amended pleadings, Shields complained of lead in the drinking

water and mold in his cell. Shields first complained of mold and the water at the jail in a

grievance dated October 23, 2016; Shields filed a second grievance complaining about lead

in the water on December 14, 2016. During his deposition, Shields specifically complained

of mold in the showers and some of the cells, but he had no pictures or other evidence to

establish that it was actually mold. At his deposition, as described above, Shields also

acknowledged that the jail allows inmates to clean their cells and that cleaning supplies are

available. (Shields’ Dep. (dkt. #42) 95 (“You don’t have to ask to clean your cell. They -

- they have -- cleaning supplies they push in there early in the morning, they push it in

there like around 6:00 or something like that.”).) As for his lead exposure claims, Shields

testified at his deposition that his claim is based on the signs instructing inmates to not

drink hot water and to allow the water to run for two minutes before consumption. Shields

also testified at his deposition that he followed those recommendations.



   D. Shields’ Interactions with Defendants

       Shields never spoke personally to Sheriff Mahoney about his complaints, but

contends that he believes Mahoney was aware of his complaints because he saw him on

television stating that he wanted to, or was considering, renovating the jail. In contrast,


                                             6
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 7 of 13



Sergeant Skerpenski responded to Shields’ December 2016 grievance. Moreover, Shields

testified at his deposition that he may have tried to complain to Skerpenski and Lieutenant

Immel in passing, and that Lieutenant Immel reviewed Shields’ appeals from the denials

of both grievances. At his deposition, Shields further testified that he complained to

Deputy Merrill about the mold and lead, and she responded that the jail was old. As for

Captain Anhalt, Shields testified that he spoke with him once about his complaints, to

which Anhalt responded, “they have people to do it, I’ll look into it.” (Shields Dep. (dkt.

#42) 122.) Finally, with respect to Lieutenant Pierce, Shields’ only interaction with him

was during the appeal process from his first grievance.



   E. Injuries

       In its screening order, the court noted that “[w]hile plaintiff’s allegations are quite

limited, his alleged exposure to lead and mold at the Dane County Jail appear sufficient to

permit an inference that Shields was subjected to conditions that create ‘an excessive risk

to health or safety,’ at least under the generous standard to which pro se litigants are entitled

at the screening stage.” (3/18/19 Order (dkt. #13) 3 (quoting Miller v. Winnebago Cty.

Sheriff’s Office, No. 18 C 50334, 2019 WL 184078, at *2 (N.D. Ill. Jan. 14, 2019) (quoting

Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017)).)

       At his deposition, however, Shields admitted that he has never sought medical

treatment for injuries or an illness related to lead exposure, nor has he ever been tested for

lead exposure or been told that he had elevated lead in his blood. Shields also admitted

that he has not sought medical treatment for injuries or illness related to mold, nor has a

medical professional diagnosed him with a mold-related illness.
                                               7
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 8 of 13



                                         OPINION

       In his opposition brief, plaintiff primarily argues that this case should proceed to

trial because summary judgment generally is not an adequate process. While the court

understands why plaintiff believes that a trial would provide a more robust process to

address his claims, summary judgment is an important part of in our judicial system

because it ensures that the cases proceeding to trial have material factual disputes that can

only be resolved by a trier of fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (explaining that the purpose of summary judgment is to “pierce the

pleadings and assess the proof in order to see whether there is a genuine issue for trial”).

As such, to survive a motion for summary judgment, plaintiff as the nonmoving party must

present sufficient evidence from which a reasonable jury could find in his favor. See Payne

v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (“Summary judgment is not appropriate ‘if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986))). Otherwise, there is

no reason for the court, the parties and most critically a lay jury to expend the time and

resources away from their lives, work and family to hold a trial. The court, therefore, rejects

Shields’ general contention that he has an unqualified right to a trial here.

       During different periods of time relevant to Shields’ complaint, defendants

acknowledge that plaintiff was a pretrial detainee, and that at other times, he was a

convicted prisoner. While claims by pretrial detainees are governed by the due process

clause of the Fourteenth Amendment, Kingsley v. Hendrickson, 576 U.S. 389, 391 (2015),

claims by sentenced prisoners are governed by the cruel and unusual punishment clause of


                                              8
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 9 of 13



the Eighth Amendment, Farmer v. Brennan, 511 U.S. 825, 834-35 (1994). At the time this

court screened plaintiff’s claim to go forward, the Seventh Circuit had held that conditions

of confinement claim under either the Eighth Amendment or the Fourteenth Amendment

were both governed by the same Eighth Amendment deliberate indifference standard. See

Velez v. Johnson, 395 F.3d 732, 735 (7th Cir. 2005) (explaining that a pretrial detainee’s

claim “arises under the Fourteenth Amendment’s Due Process Clause, not the Eighth

Amendment, “[b] as we have noted time and again, there is ‘little practical difference

between the two standards’” (quoting Weiss v. Cooley, 230 F.3d 1027, 1032 (7th Cir.

2000)).     Recently, however, the Seventh Circuit has extended the “objectively

unreasonable” standard announced by the United States Supreme Court in Kingsley to

conditions of confinement cases. See Hardeman v. Curran, 933 F.3d 816, 824 (7th Cir.

2019). In light of this development and the undisputed fact that at times, Shields was a

pretrial detainee and at others time he was a convicted prisoner, the court will consider his

claims under both standards.

       The Eighth Amendment’s prohibition against cruel and unusual punishment

imposes upon prison officials the duty to provide prisoners “humane conditions of

confinement.” Farmer, 511 U.S. at 832. To constitute cruel and unusual punishment,

conditions of confinement must be extreme. Id. To demonstrate that prison conditions

violate the Eighth Amendment, therefore, a plaintiff must present evidence that satisfy a

test involving both an objective and subjective component. Lunsford v. Bennett, 17 F.3d

1574, 1579 (7th Cir. 1994). The objective analysis focuses on whether prison conditions

were sufficiently serious, so that “a prison official’s act or omission results in the denial of


                                               9
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 10 of 13



the minimal civilized measure of life’s necessities,” Farmer, 511 U.S. at 834, or “exceeded

contemporary bounds of decency of a mature, civilized society,” Lunsford, 17 F.3d at

1579. The subjective component requires proof that prison officials acted wantonly and

with deliberate indifference to a risk of serious harm to plaintiff. Id.

       Under the Fourteenth Amendment, a plaintiff must similarly show that “the severity

and the duration of the conditions experienced were so significant . . . that they violated

the Constitution.” Hardeman v. Curran, 933 F.3d 816, 824 (7th Cir. 2019). Under that

test, a plaintiff must demonstrate that “(1) the conditions in question are or were

objectively serious (or if the claim is for inadequate medical care, his medical condition is

or was objectively serious); (2) the defendant acted purposefully, knowingly, or recklessly

with respect to the consequences of his actions; and (3) the defendant's actions were

objectively unreasonable—that is, “not rationally related to a legitimate governmental

objective or . . . excessive in relation to that purpose.” Id. at 827 (Sykes, J., concurring).

       Here, plaintiff has failed to put forth evidence from which a reasonable jury could

conclude that the lead and mold conditions were so extreme as to violate the Eighth

Amendment or objectively serious to implicate the Fourteenth Amendment. Instead, the

undisputed facts demonstrate that while there may have been mold in the showers, the jail

provided cleaning supplies on a daily basis, had mold-specific supplies available if needed,

and completed a more intensive cleaning on a quarterly basis. Moreover, defendants

present evidence that while the mold-cleaning product removes the mold itself, it may not

remove the stain left by the mold. As a result, Shields may have simply observed mold

staining, rather than active mold itself.


                                              10
     Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 11 of 13



       Moreover, at his deposition, Shields acknowledged that he had access to cleaning

supplies and used them on a daily basis to clean his cell. More critically, Shields presented

no evidence that:   (1) he was actually exposed to mold; (2) his exposure was over a

significant period of time; or (3) he suffered health ramifications from the exposure. Based

on this record, a jury would have to speculate to find a constitutional violation. See Carroll

v. DeTella, 25 F.3d 470, 472 (7th Cir. 2001) (explaining that the Eighth Amendment does

not require “a maximally safe environment, one completely free from pollution or safety

hazards”); Helling v. McKinney, 509 U.S. 25, 35 (plaintiff must show that he was subjected

to “unreasonably high levels” of second-hand smoke to maintain a claim under the Eighth

Amendment); McNeil v. Lane, 16 F.3d 123, 125 (7th Cir. 1993) (“Exposure to moderate

levels of asbestos is a common fact of contemporary life and cannot, under contemporary

standards, be considered cruel and unusual.”); Thomas v. McCoy, No. 17 C 6386, 2020 WL

247464, at *5 (N.D. Ill. Jan. 16, 2020) (under Fourteenth Amendment, absence of running

water and working toilets are sufficient to constitute “objectively serious” conditions).

       Plaintiff’s claim based on lead exposure fairs no better. Here, the jail acknowledged

that testing in 2016 demonstrated that some of the water sources, albeit less than 5%, had

lead present at levels slightly above the EPA recommendations. The jail posted warnings

to the inmates to inform them of this risk of lead exposure and to encourage them to take

steps to protect themselves -- namely, running cold water for a couple of minutes and

avoiding drinking hot water. Moreover, the undisputed evidence is that these steps were

intended to ameliorate risks of lead exposure in the short term, while the jail improved its

filtration systems. Defendants further presented evidence that more recent testing shows


                                             11
      Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 12 of 13



these additional steps have worked, with all water sources now testing below the EPA

recommendations.      Finally, at his deposition, Shields acknowledged that his claim of

wrongful lead exposure was limited to evidence of the warning signs defendants posted

within the jail.

       Here, too, plaintiff has no evidence to support a finding that he was actually exposed

to lead in water, meaning a jury would again have to speculate to find that this condition

was extreme or objectively serious to support his constitutional claims. Even more telling,

the undisputed facts demonstrate that any arguable risk of exposure was relatively isolated,

and once defendants were made aware of the presence of lead in some of the water sources,

they took immediate short-term measures, as well as invested in longer-term

improvements. These actions do not support a finding of “deliberate indifference” or

“objective unreasonableness.” 5



                                            ORDER

       IT IS ORDERED that:

       1) Defendants’ motion for summary judgment (dkt. #39) is GRANTED.

       2) In light of this decision, the August 5, 2020, scheduling conference is
          CANCELED.




5
  Defendants offer other reasons for summary judgment in their favor, namely, the lack of evidence
of personal involvement on the part of the named defendants or subjective intent necessary to
satisfy the Eighth Amendment, but the court need not address these arguments in light of its
findings that plaintiff failed to show that the conditions were either so extreme or objectively
unreasonable to constitute a constitutional violation.

                                               12
Case: 3:17-cv-00267-wmc Document #: 54 Filed: 07/31/20 Page 13 of 13



 3) The clerk’s office is directed to enter judgment in defendants’ favor and close
    this case.

 Entered this 31st day of July, 2020.

                                   BY THE COURT:


                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                        13
